UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 VUANCE LTD. (Translation of Registrant’s name into English) Nolton House 14, Shenkar Street, Hertzliya Pituach, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Vuance Ltd. Announces Fourth Quarter 2012 Results HertzliyaIsrael – July 05, 2012, Vuance Ltd. (the “Company”, VUNCF), a leading provider ofWireless Identification, Multi-ID, e-ID and e-Security Solutions, completed its unaudited condensed financial statements for the quarter ending March 31, 2012. First Quarter 2012 Selected Unaudited Financial Results Revenues from continuing operations for the first quarter ended March 31, 2012 increased 18.4% to $2.19 million compared to $1.85 million in the first quarter of 2011. The increase compared to the first quarter of 2011 was largely driven by an increase in revenue from the e-Security Project and a decrease in revenue from e-ID project completed during the first quarter. Gross profit from continuing operations increased 21% to $1,233 million for the first quarter compared to $1,021 million for the first quarter of 2011, Gross profit margin for the first quarter was 56% compared to 55% in the first quarter of 2011. Total operating expenses from continuing operations for the first quarter of 2012 were $0.95 million, compared to $1 million for the first quarter of 2011. The Company reported an operating income from continuing operations for the first quarter of $286,000 compared to an operating loss from continuing operations of $23,000 in the first quarter of 2011. The Operating income increase was largely driven by the increase in revenues and gross profit, as described above. Net Profit for the first quarter was $110,000, or $0.01 profit per basic and diluted share (based on a weighted average of 12.04 million shares) compared to a net loss of $165,000, or $0.02 loss per basic and diluted share (based on a weighted average of 7.28 million shares)in the first quarter of 2011. The Company's unaudited condensed financial statements have been prepared on a going concern basis, which presumes the realization of assets and the settlement of liabilities in the normal course of operations.The application of the going concern basis is dependent upon the Company having sufficient available cash resources and achieving profitable operations to generate sufficient cash flows to fund continued operations.Should the Company fail to generate sufficient cash flows from operations, it will require additional financing to remain a going concern.The reported unaudited condensed financial statements are in accordance with United States generally accepted accounting principles, or US GAAP. VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2012 Mar-31 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents 52 42 Trade receivables, net Other accounts receivable and prepaid expenses 59 Inventories, net Total current assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET 96 96 Total assets VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2012 Mar-31 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term bank credit 86 Trade payables Employees and payroll accruals advances from customers - - Accrued expenses and other liabilities Convertible bonds Short-term loan and others Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' DEFICIT: Ordinary shares Additional paid-in capital Amount of liability extinguished on account of shares - Accumulated deficit ) ) ) Total shareholders' deficit ) ) ) Total liabilities and shareholders' deficit VUANCE LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2012 3 months ended year ended Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development 87 Selling and marketing General and administrative Other (income) expense ) ) ) Total operating expenses OPERATING (LOSS) INCOME 23 54 FINANCIAL (EXPENSES) INCOME , NET ) ) INCOME (LOSS) BEFORE INCOME TAX ) INCOME TAX (5
